Title: To George Washington from Lieutenant General Rochambeau, 21 August 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


					
						Sir
						Newport, August 21st 1780
					
					The Major of our Artillery who is just returned from Boston told me that Mr De Bougibault aide-de camp to the Marquis de La Fayette had got dispatches for him, for Mr De La Luzerne and for all this army, that he is to bring them, as soon as he hath bought horses, not chusing to trust them to any body, he says further that an officer had come to L’orient, to get on board the frigate L’Alliance, with the Dispatches from the Ministers for Us, But that the Captain Landain, who is mad, had refused to receive the officer and the Letters, on his board, that that same Captain had been willing to go to the West indies, and that his crew had confined him, and given the Command of the Frigate to the 2d Captain who brought them to Boston, in spite of Landain, he has only 2000. musketts and some powder, and he refused to take any more on board. Paul Jones on the Frigate L’Ariel, will imbark the remainder, and will follow very soon. The 2d division was imbarked and ready to set sail under the convoy of a fleet commanded by Mr De Bougainville when 32. English sail of the Line appeared before Brest. The Spanish fleet of 38. sail of the Line, eight of which are French was gone from Cadiz to go and deliver that which is blocked up in Brest. The rebellion and rising up at London is very true, there has been more than five hundred people killed.
					The same officer tells me that a vessel arrived at Boston that set sail from St Domingo, on the 2d instant, had seen that same Day Mr De Guichen, ready to set sail with 32. ships of the Line, and 17. thousand men Land Troops, for Port-au Prince, where he is to join Mr La Mothe

Piquet from thence to proceed to sant-Jago, where he will meet the Spanish forces with the Admiral Bonnet, after that junction they were to go directly to Jamaica. We have only seen to day three ships a cruizing. I have not heard as yet of any attempt made by the British fleet upon Martha’s Vineyard, or any others. I think it my duty to inform Your Excellency, that on the 24th instant, The Admiral & I Intend complimenting our King with all our Artillery and Musketry, the 25th being St Louis day. The Neighbouring States are acquainted of it by Major General Heath, to prevent their being any ways unquiet about it. It will be the first fire, the English will see of our cannons, and I think there can be no harm in unmasking our batteries, which they seem not to have a mind to visit. I am with respect, Sir Your Excellency’s Most obedient most humble servant
					
						le comte de Rochambeau
					
				